Citation Nr: 0938094	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-24 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

In June 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Chicago RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed a skin disorder during 
his service.  Most recently during his June 2009 hearing, the 
Veteran testified that he had itching and skin bleaching on 
the lower part of his body from the abdomen down and under 
his arm pits when its humid.  He asserted that he was told by 
a doctor during service that the bleaching spots were caused 
by the ship's laundry detergent and that it would go away.  
Additionally, the Veteran stated that he did not seek 
treatment for his skin disorder immediately after service.  

A review of the Veteran's service treatment records shows no 
complaints, treatment, or diagnosis of a skin disorder.  
However, the Board acknowledges that the Veteran is competent 
to identify itching and discoloration of the skin.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, based on the 
current evidence of record, the Board has no reason to doubt 
the Veteran's credibility regarding his claims that he began 
experiencing itching and skin discoloration during service.

Additionally, private doctors noted an assessment of vitiligo 
in January 2006 after noting that he had experienced 
bleaching on his lower stomach, legs, and arms for 20 years; 
white spots on his bilateral arms and legs in February 2006 
with an assessment of questionable scarring; and an 
assessment of depigmentation on his shins and forearms in 
April 2006.  In February 2006, the Veteran indicated that he 
first noticed the white spots while serving in the Navy.

As reflected above, the Board has found the Veteran's 
assertions that he has experienced skin bleaching and itching 
during service to be competent and credible.  Because there 
is lay evidence of a skin disorder during service, the 
Veteran asserts he has had it since service, and there is 
post-service medical evidence of current skin related 
diagnoses, a remand is necessary for a VA examination.  
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board also notes that on his October 2005 Form 21-526, 
the Veteran indicated that he was exposed to asbestos during 
service and that it was related to his skin disorder.  A 
November 2005 report of contact reflected that the Veteran 
was not sure whether his skin disorder was caused by 
asbestos, but stated that he was exposed to asbestos while on 
a Navy ship.  The Board notes that skin disabilities have not 
been identified by VA as a disease likely to result from 
exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9.  Further, in a March 2007 letter, 
the Veteran was asked to provide information regarding his 
claimed exposure to asbestos.  In particular, the Veteran was 
asked to send medical evidence that shows the diagnosis of a 
disease caused by asbestos.  No such medical evidence is 
currently of record.  As this matter is already being 
remanded for an opinion, on remand the Veteran should be 
given another opportunity to submit any evidence pertaining 
to his claimed condition, to include medical evidence of a 
skin disability caused by asbestos exposure.  

Further, during the hearing, the Veteran testified that he 
discussed his skin condition with Dr. D.M., his general 
practitioner.  However, records from Dr. D.M. have not been 
associated with the claims file.  Moreover, the Veteran was 
afforded sixty days to submit a nexus opinion, but did not do 
so.  The Veteran should be afforded an opportunity to submit 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in order 
for VA to obtain these records on remand.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
submit a release for records from Dr. D.M. 
(initials used to protect identify of 
Veteran, use full name of physician when 
contacting the Veteran) and associate them 
with the claims file.  The Veteran should 
also submit any evidence pertaining to his 
claimed condition, to include medical 
evidence of a skin disability caused by 
asbestos exposure.  

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a skin disorder.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and private 
treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a skin disorder.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current skin disorder began 
during service or is the result of a 
disease, injury, or event in service (June 
1981 to July 1984) as opposed to its being 
more likely due to some other factor or 
factors.  The examiner should also indicate 
the relationship, if any, between possible 
asbestos exposure and any diagnosed skin 
disorder.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


